Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A (i.e., a single and specific disorder to be treated as depression); and Species B (i.e., a single and specific MC5R peptide ligand indicating ALL variables as SEQ ID NO: 1 where Xaa is Cha) in the reply filed on February 15, 2022, is acknowledged.  The traversal is on the grounds that any prior art searched for the elected species would be applicable to the non-elected species, and thus, there is no search and examination burden (See Applicant’s Response received on 2/15/22, pg. 1).  
In light of the Examiner’s search, Applicant’s argument that no search and examination burden is present when considering the non-elected species in combination with the elected species is found persuasive.  Therefore, the requirement of Species A and B is hereby removed.

Status of Claims
Claims 1-20 were originally filed on May 18, 2020. 
Claims 1-20 are currently pending and claims 8-16 are under consideration.

Priority
The present application is a continuation-in-part of U.S. Application No. 16/342,371, filed on April 16, 2019, which claims status as a 371 (National Stage) of PCT/US16/57353 filed October 17, 2016; and is a continuation-in-part of U.S. Application No. 16/768,267, filed April 13, 2018, now issued as U.S. Patent No. 10,653,743, which claims status as a 371 (National Stage) of PCT/US16/57329 filed October 17, 2016, which claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/242,228 filed October 15, 2015.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
October 17, 2016. 

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on August 7, 2020 is being considered by the examiner. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claims 1 and 11 as open-ended requiring 100% identity to SEQ ID NO: 1 but with any N-/C-terminal additions.  As such, SEQ ID NO: 1 constitutes the necessary core sequence that each MC5R peptide ligand contains in order to function in the treatment of a depressive disorder and/or anxiety disorder in a subject.  Thus, the scope of claims 1 and 11 is analogous to “comprising the sequence of SEQ ID NO: 1” above.
Please note that the Examiner is interpreting the scope of claims 9-10 and 19-20 as closed-ended requiring 100% identity and the same length to SEQ ID NOs: 2 or 3.  Thus, the scope of claims 9-10 and 19-20 is analogous to  “consisting of SEQ ID NO: 1” above.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111. If Applicant disputes any interpretation set forth below, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action. Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer). 
Regarding claims 1 and 11, it is noted that the instant specification does not define what is meant by treating a depressive disorder to an anxiety disorder.  Pursuant to MPEP 2111.01, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.  “Treat” is defined as to care for medicinally or surgically; to manage in the use of remedies or appliances; as to treat a disease, a wound, or a patient (See Biology Online, “Treat,” available online at https://www.biology-online.org/dictionary/Treat, 1 page (accessed on 2/15/2020)) (cited in the IDS received on 8/7/20).  As such, the scope of the claimed method does not encompass preventing a depressive or anxiety disorder.  
Additionally, it is noted that a depressive or anxiety disorder is not defined in the instant specification; however, the instant specification teaches several species of each genus of disorder. Pursuant to MPEP 2111, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or 
	
The instant specification teaches that examples of depressive disorder include major depressive disorders, persistent depressive disorders, bipolar disorder, treatment-resistant depression, and post-partum depression (See instant specification, paragraph [0025], [0029], [0031]-[0035], [0059], [0061], [0063]).   Moreover, the instant specification teaches that examples of anxiety disorders include generalized anxiety, panic disorders, social anxiety disorder, post-traumatic stress disorder (PTSD), and generalized anxiety disorder (See instant specification, paragraph [0025], [0036]-[0040], [0061]).  Furthermore, Jessica Truschel reviews the 10 most common depressive disorders including major depression, persistent depression or dysthymia, bipolar depression, postpartum depression, seasonal affective disorder, psychotic depression, premenstrual dysphoric disorder, atypical depression, situational depression, and disruptive mood dysregulation disorder (See Truschel, “Types of Depression: The 10 Most Common Depressive Disorders,” available online at https://www.psycom.net/10-types-of-depression/, 18 pages (2019) at pgs. 3-17) (cited in the IDS received on 8/7/20).  The U.S. Department of Health & Human Services teaches that there are five major types of anxiety disorders including generalized anxiety disorder, obsessive-compulsive disorder, panic disorder, post-traumatic stress disorder, and social anxiety disorder (See U.S. Department of Health & Human Services, “What are the five major types of anxiety disorders,” available online at https://www.hhs.gov/answers/mental-health-and-substance-abuse/what-are-the-five-major-types-of-anxiety-disorders/index.html, 2 pages (accessed on 2/15/2020) at pgs. 1-2) (cited in the IDS received on 8/7/20).  As such, the scope of the depressive and/or anxiety disorders to be treated is not limited and encompasses any depressive and/or anxiety disorder; however, the encompassed depressive and/or anxiety disorders well-known in the art.  
	Additionally, it is noted that the instant specification teaches three working examples demonstrating that the MC5R peptide ligand effectively treated a depressive and/or anxiety disorder.  More specifically, Example 1 demonstrates that transdermal administration of 5 mg of the MC5R peptide ligand every day for two weeks treated a female patient suffering from post-partum depression (See instant specification, paragraphs [0059]-[0060]).  Example 2 demonstrates that oral administration of 1 mg tablets containing the MC5R peptide ligand twice a day for one week treated a male patient suffering from 
	Regarding claims 8 and 18, it is noted that “clinical improvement” is not defined in the instant specification.  Rather, the instant specification teaches that “clinical improvement” may refer to a noticeable reduction in the symptoms of a disorder or cessation thereof (See instant specification, paragraph [0013]).  As such, the scope of claims 8 and 18 is not limited to where the administration of the composition results in a noticeable reduction in the symptoms of a disorder or cessation thereof.  Thus, the scope of claim 16 encompasses any type of clinical improvement in about 1 to 14 days.  Moreover, it is noted that the instant specification defines “about” as +/- 10% (See instant specification, paragraph [0065]).  As such, the scope of claims 8 and 18 encompasses where the clinical improvement is seen within the first day, i.e., within hours.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:


2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. U.S. Publication No. 2011/0183886 A1 published on July 28, 2011, (cited in the IDS received on 8/7/20) in view of Greico et al., J. Med. Chem. 51:2701-2707 (2008) (cited in the IDS received on 8/7/20) and “Is This the Best New Solution to the Depression Epidemic,” available online at https://thebestbrainpossible.com/is-this-the-best-new-solution-to-the-depression-epidemic/, 16 pages (August 2016) (hereinafter “the New Solution” article) (cited in the IDS received on 8/7/20).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 1-2, 7, 11-12, and 17, with respect to treating a depressive disorder or an anxiety disorder in a subject in need of such treatment by administering to the subject a therapeutically effective amount of a composition comprising a melanocortin 5 receptor (MC5R) peptide ligand as recited in instant claim 1; with respect to where the subject is a mammal as recited in instant claims 2 and 12; with respect to where the MC5R peptide ligand is an MC5R antagonist as recited in instant claims 7 and 17; and with respect to treating a depressive disorder or an anxiety disorder in a subject in need of such treatment by determining that a subject has the depressive or anxiety disorder and administering to the subject a therapeutically effective amount of a composition comprising a melanocortin 5 receptor (MC5R) peptide ligand as recited in instant claim 11:
	Dong et al. teaches methods of using pharmaceutical compositions comprising melanocortin receptor (MC-R) peptide ligands for at least one of the MC-Rs including MC5R to treat mammals (See Dong specification, paragraph [0002], [0171]) thereby satisfying the claim limitation as recited in instant claims 2 and 12.  Moreover, Dong et al. teaches a method of treating a behavioral or central nervous system or neuronal disease or medical condition such as anxiety, depression, memory dysfunction and neuropathic pain by eliciting an agonist or antagonist effect from a MC-R by administering a pharmaceutical composition comprising an effective amount of a MC-R peptide ligand and a pharmaceutically acceptable carrier or diluent (See Dong specification, paragraph [0122], [0139], [0162], [0230]).  
	Additionally, Dong et al. teaches that the dosage of active ingredient (i.e., MC-R peptide ligand) in the compositions may be varied; however, it is necessary that the amount of the active ingredient be such 
	Furthermore, regarding instant claim 11, it is noted that Dong et al. does not expressly teach determining that a subject has a depressive or anxiety disorder before administering to the subject a therapeutically effective amount of a composition comprising SEQ ID NO: 1.  However, as discussed supra, Dong et al. teaches treating depression or anxiety in a subject by administering a MC5R peptide ligand.  Therefore, it must necessarily follow that the subject to be treated for depression or anxiety has been found to have the disorder.  Otherwise there would be no reason to administer the MC5R peptide ligand for the intended treatment.  Thus, although not expressly taught, the teachings of Dong et al. necessarily suggest that the subject has been determined to have the depressive or anxiety disorder prior to administering the MC5R peptide ligand as recited in instant claim 11.   
	The New Solution article teaches that Dr. Caurnel Morgan began investigating the role of the melanocortin system in mouse models of depression and anxiety in 2001 (See the New Solution article, pg. 4, last paragraph).  Specifically, Dr. Morgan studied a particular component of the melanocortin system – the MC5R (See the New Solution article, pg. 4, last paragraph).  With promising results and the aid of colleagues, Dr. Morgan’s work evolved to develop and center of MC5R blockers (i.e., same as an antagonist) (See the New Solution article, pg. 4, last paragraph to pg. 5, 1st paragraph).  In studies with 
	
	For claims 1, 7, 9-11, 17, and 19-20, with respect to where the MC5R peptide ligand is according to SEQ ID NO: 1 where Xaa is cyclohexylalanine (Cha) or Pro as recited in instant claims 1, 9-11, and 19-20; and with respect to where the MC5R peptide ligand is an MC5R antagonist as recited in instant claims 7 and 17: 
	Dong et al. teaches that the MC-R peptide ligand is a compound according to formula (I): 
R2R3-A1-c(A2-A3-A4-A5-A6-A7-A8-A9)-A10-R1 wherein the amino acids at positions A1, A3, and A8 can be deleted; A2 is Cys, D-Cys, hCys, D-hCys, Pen, D-Pen, Asp, or Glu; A4 can be His, 2-Pal, 3-Pal, 4-Pal, Taz, 2-Thi, 3-Thi or (X1-X5)Phe; A5 is D-Phe, D-1-Nal, D-2-Nal, D-Trp, D-Bal, D-(X1-X5)Phe, L-Phe, or D-(Et)Tyr; A6 is Arg, hArg, Dab, Dap, Lys, Orn, or HN-CH((CH2)n-N(R4R5))-C(O); A7 is Trp, 1-Nal, 2-Nal, Bal, Bip, D-Trp, D-1-Nal, D-2-Nal, D-Bal, or D-Bip; A9 is Cys, D-Cys, hCys, D-hCys, Pen, D-Pen, Dab, Dap, Orn, or Lys; R1 is –OH or NH2; R2 and R3 can be alkyl, aryl, substituted alkyl and/or aryl groups, etc., including nitro benzoic acid thereby resulting in a compound having the structure: R2R3-Cys-His-DPhe-Arg-Trp-Cys-OH (See Dong specification, paragraph [0013]-[0038], [0196]).   
	Greico et al. teaches several antagonistic human MC5R peptide ligands that contain an alkylthioaryl-bridged macrocyclic peptide and a core sequence within the MC5R antagonistic peptide (See Greico article, pg. 2701, col. 2, 1st full paragraph; pg. 2702, Table 1).  Two of these MC5R antagonistic peptide ligands are instantly claimed SEQ ID NO: 1 (i.e., compounds where Xaa is Cha or Pro) as depicted in Table 1 and Fig. 1 (Greico article, pg. 2702, Table 1, compounds 4 and 7; pg. 2703, Fig. 1).  More specifically, Greico et al. teaches that compounds 4 and 7 (i.e., instant SEQ ID NO: 1 where Xaa is Cha or Pro, respectively) were found to be selective and potent antagonist at the human MC5R (See nd paragraph).  Therefore, the teachings of Greico et al. suggest instantly claimed SEQ ID NO: 1 when Xaa is either Cha or Pro where these two peptide ligands function as potent MC5R antagonists thereby suggesting the claim limitation with respect to where the MC5R peptide ligand is according to SEQ ID NO: 1 where Xaa is cyclohexylalanine (Cha) or Pro as recited in instant claims 1, 9-11, and 19-20. 
Additionally and/or alternatively, regarding instant SEQ ID NO: 1 functioning as a MC5R antagonist, even if Greico et al. does not teach that instant SQ ID NO: 1 is a potent MC5R antagonist, since Greico et al. teaches the MC5R peptide ligand according to SEQ ID NO: 1 thereby constituting a well-known peptide ligand, the functional property(i.e., an MC5R antagonist) of the peptide ligand as claimed and the known peptide ligand are necessarily the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new functional property (i.e., an MC5R antagonist) which is necessarily present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Thus, the teachings of Greico et al. teach that instant SEQ ID NO: 1 is a MC5R antagonist as recited in instant claims 7 and 17.

	For claims 3-5 and 13-15, with respect to where the composition is administered in a dosage of about 0.001 mg/kg to 100 mg/kg of body weight as recited in instant claims 3 and 13; with respect to where the composition is administered once or twice daily as recited in instant claims 4 and 14; and with respect to where the composition is administered at least once daily as recited in instant claims 5 and 15:
	Dong et al. teaches that the dosage of active ingredient (i.e., MC-R peptide ligand) in the compositions may be varied; however, it is necessary that the amount of the active ingredient be such that a suitable dosage form is obtained (See Dong specification, paragraph [0231]).  The selected dosage depends upon the desired therapeutic effect, on the route of administration, and on the duration of the treatment (See Dong specification, paragraph [0231]).  In general, an effective dosage for the activities of the invention is in the range of 0.0000001 to 200 mg/kg/day, preferably 0.0001 to 100 mg/kg/day, which 
	
	For claims 6 and 16, with respect to where the composition is administered intravenously or orally:
	Dong et al. teaches that the MC-R peptide ligands can be administered by oral, parenteral (e.g., intramuscular, intraperitoneal, intravenous or subcutaneous injection, or implant), nasal, vaginal, rectal, sublingual or topical routes of administration (See Dong specification, paragraph [0232]).  Thus, the teachings of Dong et al. satisfy the claim limitation as recited in instant claims 6 and 16.  

	For claims 8 and 18, with respect to where administration of the composition treats the disorder in the subject such that clinical improvement is observed in about 1 to 14 days:
	Greico et al. teaches that compounds 4 and 7 (i.e., instant SEQ ID NO: 1 where Xaa is Cha or Pro, respectively) were found to be selective and potent antagonist at the human MC5R (See Greico article, pg. 2701, col. 2, 2nd paragraph).  
	The New Solution article teaches that MC5R blockers improved depression in just one hour in some tests (See the New Solution article, pg. 5, 2nd paragraph).  Dr. Morgan stated in a press release that “[o]ur expectation is that this technology will help depressed and anxious people within hours as opposed to having to wait weeks for a therapy to work.” (See the New Solution article, pg. 5, 3rd paragraph).  In an interview, Dr. Morgan stated that “[m]elanocortin blockers have consistently beat antidepressants in effectiveness and speed in studies of depressed people and animal models.” (See the New Solution 
	 Although the combination of Greico et al. and the New Solution article suggest where the administration of the composition treats the disorder in the subject such that clinical improvement is observed in about 1 to 14 days, since the combination of the references suggest administering instant SEQ ID NO: 1 as a potent MC5R antagonist thereby constituting a well-known peptide ligand, the function property (i.e., exhibiting clinical improvement in about 1 to 14 days) of the peptide ligand as claimed and the known peptide ligand are necessarily the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new functional property (i.e., exhibiting clinical improvement in about 1 to 14 days) which is necessarily present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Thus, the teachings of Greico et al. and the New Solution article suggest the claim limitation as recited in instant claims 8 and 18.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Dong et al. does not expressly teach a method of treating a depressive disorder or an anxiety disorder in a subject in need of treatment by administering to the subject a therapeutically effective amount of a composition comprising a MC5R peptide ligand according to SEQ ID NO: 1 as recited in instant claims 1, 9-11, and 19-20.  However, the teachings of the New Solution article and Greico et al. cure this deficiency by constituting the combination of prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain KSR.
	Dong et al. does not expressly teach where the composition is administered in a dosage of about 0.001 mg/kg to 100 mg/kg of body weight as recited in instant claims 3 and 13.  However, the instantly claimed dosage range of about 0.001 mg/kg to 100 mg/kg body weight as recited in instant claims 3 and 13 lies within the dosage range taught by Dong et al. as further articulated below.
	Although Dong et al. expressly teaches that the composition is administered at least once daily as recited in instant claims 4-5 and 14-15, an ordinary skilled artisan would routinely optimize the frequency of administration as further articulated below. 
	Dong et al. does not expressly teach that the administration of the composition treats the disorder in the subject such that clinical improvement is observed in about 1 to 14 days as recited in instant claims 8 and 18.  However, the teachings of Greico et al. and the New Solution article cure this deficiency by utilizing an inherency argument (See above) and/or constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a method of treating a depressive disorder or an anxiety disorder in a subject in need of treatment by administering to the subject a therapeutically effective amount of a composition comprising a MC5R peptide ligand according to SEQ ID NO: 1 as recited in instant claim 1, 9-11, and 19-20, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Dong et al., the New Solution article, and Grieco et al. to use a 
Thus, it is obvious to use a known prior art MC5R antagonist in known methods to yield predictable results, simply substitute one known element (i.e. a MC5R antagonistic peptide) for another (i.e. a MC5R antagonist) to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-1, MPEP § 2144.06 and MPEP §2144.07.

With respect to where the composition is administered in a dosage of about 0.001 mg/kg to 100 mg/kg of body weight as recited in instant claims 3 and 13, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed dosage range of the composition would have been obvious to one of ordinary skill in the art since the claimed range (i.e., 0.001 mg/kg to 100 mg/kg) lies within with the prior art dosage range of the composition (i.e., 0.0001 to 100 mg/kg).

With respect to where the composition is administered once daily or twice daily as recited in instant claims 4 and 14; and with respect to where the composition is administered at least once daily as recited in instant claims 5 and 15, it is noted that Dong et al. teaches that an effective dosage of the MC-R peptide ligand for the activities of the invention is in the range of 0.0000001 to 200 mg/kg/day, preferably 0.0001 to 100 mg/kg/day, which can be administered as a single dose or divided into multiple doses (See Dong specification, paragraph [0231]).  The frequency of administering the composition is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal frequency of administering the composition needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to adjust the frequency of administering the composition, such as taught by Dong et al., for treating a depressive or anxiety disorder, because an ordinary skilled artisan would have been able to utilize the teachings of Dong et al. to obtain various administration parameters with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the frequency of administration of the composition would have been obvious at the time of applicant's invention.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.

With respect to the administration of the composition treats the disorder in the subject such that clinical improvement is observed in about 1 to 14 days as recited in instant claims 8 and 18, it would have prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Dong et al., the New Solution article, and Grieco et al. to use a pharmaceutical composition comprising a therapeutically effective amount of instant SEQ ID NO: 1 where Xaa is Cha or Pro in the method of Dong et al. to treat a depressive or anxiety disorder in a subject in need thereof such that clinical improvement is observed in about 1 to 14 days with an expectation of success.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because SEQ ID NO: 1 where Xaa is Cha or Pro containing the core sequence for MC5R antagonism was known to act as a potent MC5R antagonist as taught by Greico et al.; and because MC5R antagonists were known to effectively treat depression in the matter of hours as taught by the New Solution article.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the pharmaceutical compositions comprising a therapeutically effective amount of a MC-R peptide ligand of Dong et al. were used for treating depression and/or anxiety.  
Thus, it is obvious to use a known prior art MC5R antagonist in known methods to yield predictable results, simply substitute one known element (i.e. a MC5R antagonistic peptide) for another (i.e. a MC5R antagonist) to obtain predictable results of observing clinical improvement in about 1 to 14 days, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-1, MPEP § 2144.06 and MPEP §2144.07.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654